01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-491
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )             DETENTION ORDER
10   ABD EL SALLAM AWDATALLA,             )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13
     Offenses charged:
14
        1. Possession of a controlled substance with intent to distribute.
15
        2. Possession of a firearm in furtherance of a drug trafficking crime.
16
     Date of Detention Hearing:    June 24, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years, and with possession of a firearm in furtherance of a drug trafficking

04 crime. There is therefore a rebuttable presumption against defendant as to both dangerousness

05 and flight risk, under 18 U.S.C. § 3142(e). Defendant has a significant and recent criminal

06 record including convictions for robbery in the second degree and assault in the third degree,

07 reckless driving, theft in the third degree, and felony harassment. These crimes all involved

08 violence by the defendant or his associates. He has absconded twice from supervision, and

09 many of his convictions occurred while under supervision. The current allegation involves

10 carrying a firearm during drug trafficking.

11          2.     Defendant poses a risk of flight based on absconding from prior supervision. He

12 has a history of noncompliance and criminal activity while under supervision. Defendant also

13 has a history of mental health issues and substance abuse. Defendant is a danger to the

14 community because of his reoccurring history of criminal conduct involving violence and

15 background of noncompliance and charges of criminal activity while under supervision.

16 Defendant allegedly committed the current offense just a few months after terminating

17 supervision on a prior matter.

18          3.     There does not appear to be any condition or combination of conditions that will

19 reasonably assure the defendant’s appearance at future Court hearings while addressing the

20 danger to other persons or the community.

21      It is therefore ORDERED:

22      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney



     DETENTION ORDER
     PAGE -2
01        General for confinement in a correction facility separate, to the extent practicable, from

02        persons awaiting or serving sentences or being held in custody pending appeal;

03     2. Defendant shall be afforded reasonable opportunity for private consultation with

04        counsel;

05     3. On order of the United States or on request of an attorney for the Government, the person

06        in charge of the corrections facility in which defendant is confined shall deliver the

07        defendant to a United States Marshal for the purpose of an appearance in connection

08        with a court proceeding; and

09     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

10        for the defendant, to the United States Marshal, and to the United State Probation

11        Services Officer.

12        DATED this 24th day of June, 2021.

13

14
                                                        A
                                                        S. KATE VAUGHAN
15                                                      United States Magistrate Judge

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
